Citation Nr: 0307530	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  95-40 421A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from September 1954 to August 
1956, and from January to June 1991.

This matter came before the Board on appeal of a June 1994 
rating decision from the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, among other things, assigned an initial 10 percent 
rating for a respiratory disability, effective September 21, 
1992, after granting service connection for this disability.  
When the case was before the Board in May 2001, some of the 
issues on appeal were decided while others were remanded.  In 
a September 2002 decision, the Board denied the veteran's 
claim for service connection for chronic fatigue.  
Thereafter, pursuant 38 C.F.R. § 19.9(a)(2) (2002), the Board 
attempted to afford the veteran a VA examination of his 
service-connected respiratory disability.  As discussed 
below, the veteran failed to report for the scheduled 
examination.  

FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran's pulmonary impairment does not more nearly 
approximate moderate than mild.

3.  Post bronchodilation pulmonary function tests have not 
revealed Forced Expiratory Volume in one second (FEV-1) or an 
FEV-1/Forced Vital Capacity (FVC) of less than 71 percent of 
predicted.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
respiratory disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6600 (1996); 
38 C.F.R. §§ 4.7, Diagnostic Code 6600 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case, 
supplements thereto, letters from the RO to the veteran and a 
January 2003 letter from the Board to the veteran, the 
veteran has been informed of the VCAA and the implementing 
regulations, the evidence and information necessary to 
substantiate his claim, the information required from him to 
enable the RO to obtain evidence on his behalf, the necessity 
that he appear for a current VA examination, the assistance 
that VA would provide in obtaining evidence and information 
on his behalf, and the evidence that he should submit if he 
did not desire VA's assistance in obtaining such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims file contains 
records of relevant post-service VA and private treatment 
identified by the veteran as wells as reports of appropriate 
VA examinations of the veteran's respiratory disability.  To 
the extent that the medical evidence of record fails to 
adequately address all of the relevant diagnostic criteria, 
the Board emphasizes that in a letter dated in January 2003, 
the Board notified the veteran that additional development 
was being requested relevant to his claim.  The veteran was 
specifically advised that further examination was being 
scheduled and of the consequences if he failed to report for 
the examination without good cause.  The veteran failed to 
report for the scheduled examination without explanation.  In 
addition he has not indicated a willingness to report for an 
examination if another examination were scheduled.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, "the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Since this is an original claim, it will be decided without 
the benefit of another examination.  See 38 C.F.R. § 3.655 
(2002).  

Finally, the Board notes that neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such available 
evidence or information.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the 
Court also discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

All reasonable doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2002).

The schedular criteria for evaluating respiratory disorders 
were changed effective October 7, 1996.

Under the criteria in effect prior to October 7, 1996, mild 
reactive airway disease is evaluated as follows: a 10 percent 
rating is warranted if the disability is mild with evidence 
of ventilatory impairment on pulmonary function testing 
and/or definite dyspnea on prolonged exertion; a 30 percent 
rating is warranted if the disability is moderate with 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on level surface; pulmonary 
function testing consistent with findings of moderate 
disability.  A 60 percent evaluation is warranted for severe 
chronic bronchitis manifested by a severe, productive cough; 
dyspnea on slight exertion; and pulmonary function tests 
indicative of severe ventilatory impairment.  A 100 percent 
rating is warranted where the symptoms are pronounced, with a 
copiously productive cough and dyspnea at rest, pulmonary 
function tests showing a severe degree of chronic airway 
obstruction, and symptoms of associated severe emphysema or 
cyanosis and findings of right-sided heart involvement.  38 
C.F.R. § 4.97, Diagnostic Code 6603 (1996).

Under the revised criteria, a 10 percent evaluation is 
warranted for chronic bronchitis when FEV-1 or FEV-1/FVC is 
71-80 percent of predicted, or Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
is 66-80 percent of predicted; a 30 percent evaluation is 
warranted for chronic bronchitis when FEV-1 or FEV-1/FVC is 
56-70 percent of predicted or DLCO (SB) is 56-65 percent of 
predicted. 38 C.F.R. § 4.97, Diagnostic Code 6600 (1999).  38 
C.F.R. § 4.97, Diagnostic Code 6600.  A 60 percent rating is 
warranted for bronchitis or COPD with FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent evaluation requires FEV-1 less than 
40 percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by 
echocardiogram or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2002).

The results of the pulmonary function test used in assigning 
a disability rating are those after bronchodilation.  See 61 
Fed. Reg. 46,723 (September 5, 1996).

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).

Factual Background

The veteran initially applied for benefits based on a 
respiratory disability in September 1992.

In December 1992, the veteran appeared for a VA examination.  
He complained of shortness of breath and bronchitis of one 
and 1/2 years duration causing exertional dyspnea after 
climbing 1/2 flight of stairs or walking 30 feet.  Examination 
showed the lungs to be clear.  Pulmonary function studies 
were noted to be slightly abnormal, with an FEV-1 of 71.7 
percent predicted.

A report of VA general medical examination completed in April 
1993 notes the veteran to have a chronic mild cough.  VA 
outpatient records dated in March and April 1993 reflect that 
the veteran denied hematemesis or hemoptysis.  In 
January 1994 he was noted to be doing well.  

As noted above, in a rating decision dated in June 1994, the 
RO granted service connection for a respiratory disability 
and assigned an initial 10 percent evaluation, effective 
September 21, 1992.

A VA outpatient record dated in November 1994 notes the 
veteran's complaints of chronic shortness of breath and a 
cough with sputum production.  Examination revealed 
essentially clear lungs.  His medications were continued.  In 
February 1995 the veteran was treated for an upper 
respiratory infection; the entry contains note of both a 
nonproductive cough and a productive cough.  

At the time of a personal hearing in December 1995, the 
veteran testified that he had breathing problems, 
particularly with activity, necessitating the use of 
medications.  

VA outpatient records dated from 1995 to 1996 include note of 
symptoms of a chronic cough, nasal congestion and slight 
dyspnea, with diagnoses of bronchitis.  A January 1996 record 
notes the veteran complained of a nonproductive cough causing 
chest soreness.  The veteran was noted to be somewhat short 
of breath on examination.  The impression was emphysema with 
chronic cough.  In June 1996 the veteran was noted to be 
doing well, with some abdominal discomfort due to his cough.  

In May 1997, the veteran appeared for a VA general medical 
examination.  He complained of shortness of breath, with a 
cough that was occasionally productive.  The lungs were clear 
to examination without evidence of dyspnea or spontaneous 
cough.  The impression was a history of a mild shortness of 
breath on exertion with slightly abnormal pulmonary function 
studies and chest X-rays.  Pulmonary function studies 
performed without prior to bronchodilation showed an FEV-1 of 
70 percent predicted and FEV-1/FVC of 94 percent predicted.  

The claims contains private records dated from 1997 to 2001.  
Such reflect that the veteran was followed for non-
respiratory disorders, but periodically include note that the 
veteran's lungs were clear.  

The claims file also contains VA records dated from 1997 to 
2001.  Outpatient entries reflect continued complaints of a 
shortness of breath with activities, as well as diagnoses of 
bronchitis and chronic obstructive pulmonary disease.  One 
July 1997 entry notes the veteran was doing well.  The 
impression was chronic obstructive pulmonary disease.  In 
January 1998 the veteran was still doing well.  In March 
1999, there were moderately decreased lung sounds; the lungs 
were clear.  In September 1999, the veteran complained of low 
energy and shortness of breath.  There were again moderately 
decreased lung sounds.  The lungs were stated to be clear in 
March 2000.

The veteran appeared for a VA examination in August 2000.  He 
reported having problems breathing when lying down at night, 
and shortness of breath with activity.  Examination revealed 
decreased volume in the lungs.  The impression was chronic 
respiratory restrictive disease with mild chronic obstructive 
pulmonary disease and a history of bronchitis and paroxysmal 
nocturnal dyspnea.  Pulmonary function testing revealed an 
FEV-1 of 84 percent and an FEV-1/FVC of 80 percent.  

A VA outpatient record dated in September 2001 notes the 
veteran's lungs were clear.  

The veteran reported for a VA examination in April 2002.  The 
examiner noted symptoms of shortness of breath and a chronic 
productive cough, without hemoptysis or anorexia.  The 
veteran reported becoming short of breath upon walking fast 
or when walking uphill more than one flight of stairs.  He 
was not prevented from doing active physical work in the 
garden.  He did not require the use of oxygen and there was 
no rest requirement imposed by a physician.  The veteran 
reported use of an albuterol inhaler in the mornings, 
guafenison to loosen his cough, and a benzonatate capsule to 
allow him to sleep.  Pulmonary function tests revealed 
minimal obstructive lung defect.  FEV-1 and FVC were 73 
percent predicted and FEV-1/FVC was 79 percent predicted.  No 
DLCO measures were reported; the examiner stated that such 
were not indicated for the veteran's condition.  X-rays 
showed some fibrous pleural process, stated to be expected 
with healing.  The impression was mild chronic bronchitis, 
under treatment.  

Pursuant to development undertaken by the Board, the veteran 
was scheduled for a VA pulmonary examination in January 2003.  
As discussed above, the veteran failed to report for this 
examination.


Analysis

With respect to whether a higher initial rating is warranted 
under the former criteria, the Board notes the veteran's 
pulmonary symptoms, primarily dyspnea, and the results of 
pulmonary function testing, were described as no more than 
mild in VA and private records dated from 1992 to 1997.  Two 
1999 records note a moderate decrease in lung sounds without 
more particular details as to symptoms or resulting 
impairment, but thereafter the medical evidence of record, to 
include VA examinations in 2000 and 2002, again notes the 
veteran's lungs to be clear and continues to characterize the 
overall level of disease as no more than mild.  The Board 
also notes that with the exception of a medical entry noting 
emphysema, the medical evidence is consistent in showing the 
veteran to have bronchitis and/or obstructive respiratory 
disease.  Comprehensive examinations of record do not reflect 
that the veteran in fact has emphysema.  Therefore, the Board 
must conclude that the preponderance of the evidence 
demonstrates that throughout the initial evaluation period 
the veteran's pulmonary impairment has not more nearly 
approximated moderate than mild.  Accordingly, an evaluation 
in excess of 10 percent is not warranted under the former 
criteria.  

With respect to the revised criteria, which are applicable 
only to the period beginning October 7, 1996, the Board notes 
that the May 1997 pulmonary function test disclosed an FEV-1 
of 70 percent of predicted.  Although this result is slightly 
below the FEV-1 of 71-80 percent of predicted contemplated by 
a 10 percent rating, the test was not administered after 
bronchodilation.  Consequently, the results are not adequate 
for rating purposes.  The record contains no other pulmonary 
function test results indicative of impairment in excess of 
that contemplated by the assigned 10 percent evaluation.  

The Board recognizes that the current record does not contain 
DLCO (SB) levels.  The most recent VA examiner opined that 
such type of test is not indicated in the veteran's case.  In 
any event, because of this deficiency, the Board undertook 
development to obtain a VA examination which includes the 
DLCO (SB) levels.  As discussed above, the Board must decide 
the claim without the results of another examination because 
of the veteran's failure to cooperate by appearing for the 
necessary examination.  The pulmonary function tests 
currently of record establish that the veteran is not 
entitled to an evaluation in excess of 10 percent under the 
current criteria.. 

The Board has considered application of other provisions of 
the Rating Schedule but has found no basis for granting a 
schedular rating in excess of 10 percent at any time during 
the initial evaluation period.  The Board has also considered 
the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
demonstrates that the veteran has not required frequent 
hospitalization for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  Therefore, the Board 
has concluded that referral of the case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a respiratory disability is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

